IN THE SUPREME COURT OF THE STATE OF DELAWARE

RALPH MAICHLE,                          §
                                        §   No. 220, 2021
       Defendant Below,                 §
       Appellant,                       §   Court Below—Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   Cr. ID No. N1908015191
STATE OF DELAWARE,                      §
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: November 22, 2021
                          Decided:   December 16, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-
REEVES, Justices.

                                   ORDER

      Upon consideration of the appellant’s Supreme Court Rule 26(c) brief,

the State’s response, and the record below, it appears to the Court that:

      (1)    In October 2019, the appellant, Ralph Maichle, was charged by

indictment with two counts of drug dealing, two courts of endangering the

welfare of a child, and one count of possession of drug paraphernalia. On

March 2, 2020, Maichle pleaded guilty to one count of drug dealing and one

count of endangering the welfare of a child in exchange for dismissal of the

other charges. He also admitted to a violation of probation (“VOP”) for a drug

dealing conviction in Criminal ID No. 1901008567.
      (2)    After completion of a presentence investigation, the Superior

Court sentenced Maichle as follows: (i) for drug dealing, ten years of Level V

incarceration, suspended after three years for decreasing levels of supervision;

(ii) for endangering the welfare of a child, one year of Level V incarceration,

suspended for one year of Level III probation; and (iii) for the VOP in

Criminal ID No. 1901008567, eight years of Level V incarceration, suspended

after six years. This appeal followed.

      (3)    On appeal, Maichle’s counsel (“Counsel”) filed a brief and a

motion to withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”). Counsel

asserts that, based upon a complete and careful examination of the record,

there are no arguably appealable issues. Counsel informed Maichle of the

provisions of Rule 26(c) and provided Maichle with a copy of the motion to

withdraw and the accompanying brief. Counsel also informed Maichle of his

right to identify any points he wished this Court to consider on appeal.

Maichle has not submitted any points for the Court’s consideration. The State

has responded to the Rule 26(c) brief and argues that the Superior Court’s

judgment should be affirmed.

      (4)    When reviewing a motion to withdraw and an accompanying

brief, this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and



                                       2
(ii) conduct its own review of the record and determine whether the appeal is

so totally devoid of at least arguably appealable issues that it can be decided

without an adversary presentation.1

       (5)    The Court has reviewed the record carefully and concluded that

Maichle’s appeal is wholly without merit and devoid of any arguably

appealable issue. We also are satisfied that Counsel made a conscientious

effort to examine the record and the law and properly determined that Maichle

could not raise a meritorious claim on appeal.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED. The motion to withdraw is moot.



                                                 BY THE COURT:

                                                 /s/ Collins J. Seitz, Jr.
                                                      Chief Justice




1
 Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del.
1996).


                                         3